Citation Nr: 0611853	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety disorder, for the period from May 31, 2000 to August 
25, 2004.

2.  Entitlement to a rating in excess of 50 percent for 
anxiety disorder, from August 26, 2004. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1981 
to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision that 
denied a rating  in excess of 30 percent disabling for the 
appellant's service-connected anxiety disorder.  The 
appellant filed a Notice of Disagreement (NOD) in May 2002 
and the RO issued a Statement of the Case (SOC) in July 2002.  
The appellant filed a substantive appeal via VA Form 9 
(Appeal to the Board of Veterans' Appeals) in September 2002.

In January 2003, the appellant testified during a Board 
hearing in Washington, D.C.; a transcript of that testimony 
is of record.  By letter in March 2006, the  Board notified 
the appellant that the Veterans Law Judge who presided over 
that hearing is no longer with the Board, and asked the 
appellant to respond within 30 days if he wanted a new 
hearing before a current Veterans Law Judge; the letter noted 
that, if he did not respond, the Board would presume that he 
did not want another hearing.  The  appellant has not 
responded to the Board's letter.  

In September 2003, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), for 
additional development.  After accomplishing the requested 
development, in August 2005, the RO issued a rating decision 
that increased the rating for anxiety disorder from 30 
percent to 50 percent, effective August 26 2004.  Inasmuch as 
a rating higher than 50 percent for anxiety disorder was 
available both before and after August 26, 2004, and inasmuch 
as a claimant is presumed to be maximum available benefit for 
a given disability, the claims for a higher rating for 
anxiety disorder during the periods before and since August 
26, 2004, as reflected on the title page, remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In addition to his service-connected generalized anxiety 
disorder, the appellant has diagnosed psychiatric problems 
including major depressive disorder and substance abuse.  
Competent medical opinion states that it is not possible to 
distinguish between the symptoms of his service-connected 
anxiety disorder and those of his other concurrent 
psychiatric problems.    

2.  During the period from May 31, 2000 to August 25, 2004, 
the manifestations of the appellant's psychiatric disorders 
included irritability, insomnia, social isolation, and 
occasional suicide ideation (without plan); collectively, 
these symptoms are indicative of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

3.  Since August 26, 2004, the manifestations of the 
appellant's psychiatric disorders have included depression, 
paranoia, anger, suicidal and homicidal thoughts (without 
plan), social isolation, panic attacks, loss of concentration 
and memory, and occasional auditory and visual 
hallucinations; collectively, these symptoms suggest 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
anxiety disorder, from May 31, 2000 to August 25, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic 
Code 9400 (2005).
 
2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 70 percent rating for anxiety 
disorder, from August 26, 2004, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
all notification and development action needed to fairly 
adjudicate the claims for increase has been accomplished.

Through the RO's February 2002 notice letter (prior to the 
rating decision on appeal), the June 2002 SOC, the September 
2002 and August 2005 SSOCs, , and the AMC's post-remand 
notice letters of May 2004, July 2004, and February 2005, the 
appellant and his representative were notified of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claim(s).  After each, the appellant was 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claims, and he 
has been afforded ample opportunity to submit such 
information and evidence.

The Board particularly notes that the case was remanded for 
further development in September 2003, and that after the 
remand the AMC sent the appellant three VCAA notice letters 
as noted above that satisfied the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the AMC notified the appellant that VA is required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The AMC identified recently-acquired evidence that had been 
added to the record and asked the appellant to identify and 
provide the necessary releases for any medical providers from 
whom he wished VA to obtain evidence for consideration.  
Also, the May 2004 letter stated "please provide us with any 
evidence or information you may have pertaining to your 
appeal" and the July 2004 and February 2005 letters both 
stated "if you have any evidence in your possession that 
pertains to your claim please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, the Board notes 
that the Court has held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006)).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  In this regard, the 
Board points out that the post-remand AMC notice letters 
notified the appellant what was needed to substantiate the 
claim as well as the evidence that had been considered.  The 
appellant was afforded an opportunity to respond before the 
case was readjudicated in August 2005.  Neither in response 
to those letters nor at any other point during the penance of 
this appeal has the appellant informed the RO of the 
existence of any evidence-in addition to that identified 
below-that needs to be obtained prior to adjudication by the 
Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006), the Court 
indicated that in rating cases a claimant must be informed of 
the rating formula for all possible schedule ratings for the 
applicable rating code.  This was accomplished in the SOC and 
SSOCs, which is sufficient under Dingess/Hartman. The Court 
also stated that VA notice must include information regarding 
the effective date that may be assigned.  While, in this 
case, specific criteria as to effective dates have not been 
provided, the veteran is not prejudiced by such omission 
where, as here, the RO has granted staged ratings for the 
disability under consideration, and neither the veteran nor 
his representative has even suggested that any assigned 
effective date is being challenged.  Id.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, VA treatment records, and medical records from those 
non-VA medical providers that the appellant identified as 
having relevant documents. As noted below, the appellant has 
been afforded several VA medical examinations in conjunction 
with his claim for increased rating, to include one requested 
in connection with the September 2003 remand.  reports of 
those examinations are of record, as is a transcript of the 
appellant's January 2003 Board hearing.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the matters on appeal.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

At the outset, the Board notes that, in addition to his 
service-connected generalized anxiety disorder, the appellant 
has diagnosed psychiatric problems including major depressive 
disorder and substance abuse.  Competent medical opinion 
states that it is not possible to distinguish between the 
symptoms of his service-connected anxiety disorder and those 
of his other concurrent psychiatric problems.  Hence, 
consistent with the reasonable doubt doctrine, the Board is 
attributing all psychiatric symptoms to service-connected 
anxiety disorder  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102 (2004).   
   
 
Although the ratings assigned for the appellant anxiety 
disorder are assigned under Diagnostic Code 9400, the actual 
criteria for rating psychiatric disorders other than eating 
disorders are contained in a General Rating Formula for 
Mental Disorders.  38 C.F.R. §§ 4.125-130, Diagnostic Codes 
9201-9440.  

Pursuant to that formula, a 30 percent rating may be assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A.  Period from May 31, 2000 to August 25, 2004

The evidence  pertinent to this period includes a March 2002 
VA examination report  treatment records from the 
Philadelphia VA Medical Center (VAMC) for the period from 
February 2001 to April 2002;  the appellant's January 2003 
hearing testimony; private treatment records from 
Progressions Institute dating from February 2003; and the 
report of a VA psychosocial evaluation conducted in June 
2004.  

The March 2002 VA examiner  noted current reported symptoms 
of difficulty sleeping, fluctuation in appetite, anger 
management, and social relationships; he denied 
hallucinations.  The appellant was casually dressed and his 
speech was coherent.  The appellant was currently employed 
but was worried that he would be terminated before long.  His 
conversation and thought process was unremarkable and his 
memory was apparently intact; his insight and judgment were 
fair.  

VA treatment records indicate generally successful 
participation in group therapy for substance abuse issues, 
although with erratic attendance.  The appellant received VA 
emergency room treatment in June 2002 for a severe anxiety 
attack, but he was cleared to return to work when his 
medications were refilled.   

During his January 2003 Board hearing, the appellant reported 
that he was currently employed, but he was having difficulty 
at work because of altercations with his co-workers and 
supervisors (he recently returned to work after a two-month 
sabbatical for treatment).  He currently took two 
prescription medications, one for anger management and the 
other as a sleep aid.  His current symptoms included anger 
and insomnia.  

The February 2003 treatment records from Progressions 
Institute show inpatient treatment for major depression and 
for cocaine abuse; he was admitted because he was afraid of 
losing control.  His symptoms were noted on admission to be 
depressed mood, insomnia, suicidal ideation (although without 
plan or intent), social isolation, and workplace stress.  His 
discharge diagnosis was major depressive disorder, improved 
by the inpatient treatment provided.

The report of a June 2004 VA psychosocial assessment 
examination (conducted by a Ph.D.) noted a long history of 
anxiety, panic attacks, depression, and alcohol abuse.  The 
appellant reported that he had missed work to an increasing 
degree due to his paranoia and anger toward his co-workers.  
The appellant reported symptoms including depression, panic 
attacks, insomnia, poor appetite, fatigue, loss of 
concentration, and suicidal and homicidal ideation without an 
actual plan.  The appellant was casually dressed.  On mental 
status examination, the appellant's thought process was 
unremarkable but his memory (short-term and long-term) seemed 
to be impaired.  The examiner's diagnosis was alcohol 
dependence, cocaine dependence, recurrent major depression, 
and generalized anxiety disorder.

Applying these symptoms to the rating criteria above, the 
Board finds that the appellant's psychiatric symptoms during 
the period in question included irritability, insomnia, 
social isolation, and occasional suicide ideation (without 
plan).  The Board finds that symptoms reflect occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, consistent with the rating criteria for 
the current 30 percent rating.  However, as the appellant's 
symptoms do not generally reflect occupational and social 
impairment with reduced reliability as required for the next 
higher, 50 percent,  rating; the record does not show that 
the appellant had any of the specific symptoms cited in the 
criteria for the higher 50-percent rating, listed above.   

The Board also points out that none of the GAF scores prior 
to August 26, 2004, provide any basis for assignment of a 
rating higher than 30 percent for anxiety disorder.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

In this case, the appellant's assigned GAF scores were 55 in  
March 2002, 60 in an April 2002, 40 in the February 2003, and 
53 in June 2004.  Pursuant to the DSM-IV, GAF scores between 
51 and 60 are reflective of only moderate symptoms (e.g., 
flat effect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers), and these GAF scores are consistent with both 
the reported symptoms and the 30 percent rating assigned.  
There is one significantly lower GAF score (40) of record 
during the period, assigned in the Progressions Institute 
inpatient report.  While a GAF of 40 indicates some 
impairment in reality testing of communications, or major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood, the Board emphasizes that the 
score is inconsistent with the symptoms observed in the 
Progressions Institute report and is also inconsistent with 
the substantially higher GAFs assessed before and after the 
February 2003 inpatient treatment.  Accordingly, the GAF 
score of 40, in and of itself, does not provide a basis for 
assignment of any higher rating .

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for the appellant's 
service-connected anxiety disorder, for the period prior to 
August 26, 2004, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Period since August 26, 2004

The evidence pertinent to this period consists of an August 
26, 2004 VA examination report, the report of a VA 
psychosocial evaluation in February 2005, and VA inpatient 
treatment records dated in August 2004.  

During the August 2004 VA examination, the appellant reported 
chronic anxiety and depression, memory loss, and explosive 
temper.  He stated that he had not reported for work in six 
weeks because he was afraid of his co-workers.  The examiner 
reviewed current treatment records and recorded that the 
appellant was currently being treated for active cocaine and 
alcohol abuse, including an August 2004 emergency treatment 
for substance abuse.  The appellant stated that he did not 
know if he still had his job.  The appellant was casually 
dressed but neat and clean.  On examination, the appellant 
admitted past suicide ideation but denied current suicide 
ideation, and admitted hostile thoughts toward his co-
workers.  The appellant also reported auditory and visual 
hallucinations.  On examination, the appellant was not 
temporally oriented (could not identify the day, month, or 
year) and was out of touch with current events.  The examiner 
stated that the appellant was unable to manage his own funds 
and demonstrated marked social and industrial impairment.  
The examiner stated that there is a question as to whether 
the appellant has an underlying psychosis or whether his 
symptoms are a reaction to his ingestion of substances, but 
it is not possible to determine the specific causes and 
whether those causes are or should be service-connected.  The 
appellant has multiple problems along with anxiety, and a 
long history of substance abuse.  The examiner's diagnosis 
was generalized anxiety disorder and substance dependence on 
cocaine and alcohol.

VA inpatient treatment records dated in August 2004 show 
treatment for alcohol and cocaine dependence.  The appellant 
was organized and coherent, but reported recent history of 
visual and auditory hallucinations, and also reported having 
thoughts or plans of hurting other people (specifically, his 
co-workers).  

In February 2005, the appellant underwent a VA psychosocial 
evaluation by the same Ph.D. who had conducted the June 2004 
evaluation.  The examiner stated that the appellant had 
deteriorated since the previous examination, and his 
appearance was slightly disheveled.  The appellant reported 
current panic attacks, with sweats and heart palpitations, as 
well as problems with concentration, insomnia, and lack of 
energy.  He reported suicidal and homicidal ideation but no 
plan.  The examiner noted that the appellant's memory was 
very poor; he did not know his current marital status and did 
not know if he was still employed.  The appellant's thought 
process was unremarkable but his memory was very impaired; 
his insight and judgment seemed limited.  The examiner 
diagnosed depressive disorder versus recurrent major 
depression, generalized anxiety disorder, and alcohol and 
cocaine use possibly in remission.  The examiner's impression 
was that the appellant was unable to work due to his 
psychiatric problems and possible substance abuse; the 
appellant did not seem competent to handle his own funds and 
more than likely should be declared unemployable. 

Applying these symptoms to the applicable rating criteria, 
the Board finds that the symptoms shown since the date of the 
August 2004 VA examination include depression, paranoia, 
anger, suicidal and homicidal thoughts (without plan), social 
isolation, panic attacks, loss of concentration and memory, 
and occasional auditory and visual hallucination.  Overall, 
the Board finds that such symptoms are suggestive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, which is consistent with a 70 percent rating.  

The record documents many, although not all, of the specific 
symptoms cited in the rating criteria for the 70 percent 
rating (including suicidal ideation, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships).  The record also shows some progressive 
deterioration of the appellant's appearance and hygiene as 
observed by medical examiners over time.  There is no 
evidence of spatial disorientation, but there is evidence of 
marked temporal disorientation.  There is no evidence of such 
symptoms as obsessional rituals or abnormal speech.  
Nonetheless, given the symptoms shown, and affording the 
appellant the benefit of the doubt, the Board finds that the 
criteria for the next higher, 70 percent, rating is warranted 
from August 26, 2004. 

However, the Board emphasizes that at no point has there been 
any indication that the manifestations of the appellant's 
anxiety disorder warranted assignment of a 100 percent 
rating.  The overall record documents a worsening of symptoms 
as of August 26, 2004, consistent with the assignment of a 70 
percent rating, However, there is no indication of total 
occupational and social impairment, as required for the 100 
percent rating.  Apart from disorientation to time and place, 
there is no indication whatsoever of any of the other 
specific symptoms cited in the schedular criteria for the 100 
percent rating, isted above (i.e., there is no objective 
evidence of gross impairment of thought processes, persistent 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, inability to perform tasks 
of daily living, or inability to remember own name or names 
of family).  Hence, there is no basis to conclude that the 
evidence more nearly approximates nor is in relative 
equipoise on the question of whether the 100 percent rating 
are met,

The Board also points out that the GAF score assigned since 
August 2004 provides no basis for assignment of the maximum 
schedular rating for anxiety disorder.  The appellant's GAF 
score was assessed as 40 during both the VA examination in 
August 2004 the VA psychosocial examination in February 2005.  
A  GAF of 40 indicates some impairment in reality testing of 
communications, or major impairment in several areas such as 
work, family relations, judgment, thinking, or mood, which is 
wholly consistent with the schedular criteria for a 70 
percent rating.  
Accordingly, a 70 percent, but no higher, rating, from August 
26, 2004, is warranted.  
ORDER

A rating in excess of 30 percent for anxiety disorder, for 
the period from May 31, 2000 to August 25, 2004, is denied.

A 70 percent for anxiety disorder, from August 26, 2004,  is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


